         Case 1:19-cv-04587-JPO Document 114 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNIE HINES,
                               Plaintiff,
                                                                   19-CV-4587 (JPO)
                     -v-
                                                                        ORDER
 ROC-A-FELLA RECORDS, INC. et al.,
                      Defendants.



J. PAUL OETKEN, District Judge:

       On April 16, 2020, the Court filed an Opinion and Order granting Defendants’ motions to

dismiss and granting Plaintiff leave to file an amended complaint within sixty days. (Dkt. No.

94.) The Opinion and Order directed that “[f]ailure to comply with this deadline will result in

dismissal with prejudice.” (Dkt. No. 94 at 10.) Plaintiff has not filed an amended complaint

within the requisite time period.

       Defendants have filed motions for entry of dismissal with prejudice. (Dkt Nos. 108, 111.)

Defendants include Shawn Carter and Timothy Mosley, who obtained dismissal for insufficient

service of process. (Dkt. No. 94 at 6–7.) A dismissal for insufficient service of process, however,

is “without prejudice.” Fed. R. Civ. P. 4(m).

       As for the other Defendants, it is true that Plaintiff did not comply with the sixty-day

deadline imposed by the Opinion and Order. Plaintiff, however, informed the Court of his

intention to proceed against the Defendants in a new lawsuit. (Dkt. Nos. 104, 105.) And the

new lawsuit was filed within sixty days of the Court’s Opinion and order. (See Hines v. EMI

April Music Inc., No. 20-CV-3535.)

       The Court adjudges Plaintiff’s conduct to be sufficiently compliant with its Opinion

and order. See Fed. R. Civ. P. 1 (directing the courts “to secure the just, speedy, and inexpensive



                                                 1
         Case 1:19-cv-04587-JPO Document 114 Filed 07/01/20 Page 2 of 2



determination of every action and proceeding”). Accordingly, the Court declines to dismiss the

complaint with prejudice. It is dismissed without prejudice.

       The Clerk of Court is directed to close the motions at Docket Numbers 108 and 111,

and to close this case.

       SO ORDERED.

Dated: July 1, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                2
